Per Curiam.

The Court of Common Pleas has jurisdiction of the person of relator and of the subject matter of the pending criminal action. The question here presented is for the determination of that court when properly presented.
A writ of prohibition will not be awarded to prevent an anticipated erroneous judgment. The relator has an adequate remedy at law by way of appeal from any determination of the trial court unfavorable to him.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, SchNeider and BrowN, JJ., concur.